DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 01/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (US 2013/0216606 A1), in view of Hofland et al (US 2004/0224010 A1), in view of and further in view of Oku et al (US 2009/0317455 A1).
Venkatraman taught sustained release liposomal formulations [0039, 0041, 0050, 0075; claims 1, 33 and 35] for ocular disease treatment [title and abstract]. Said formulations comprised at least one lipid bilayer and a hydrophobic drug (e.g., latanoprost [0052]) encapsulated within the phospholipids of the liposomes [0073]. Cumulative drug release was 60 % at 14 days (in vitro conditions, PBS, pH 7.4) [Figure 1, 0087, 0092, 0110]. 
Venkatraman’s phospholipids comprised mixtures of saturated (e.g., DPPC, DSPC, DMPC, DPPC, sphingolipids) and unsaturated (e.g., DOPC, eggPC) lipids [claim 2; 0044-0045, 0049]. Venkatraman taught ocular diseases including, but not limited to, uveitis [0074].
Venkatraman differs from the instant claim 11 in that, although Venkatraman generally taught the manufacture of liposomes [0054-0060], Vinkatraman did not appear to teach the amounts of lipids forming the bilayer, and Venkatraman did not teach the amount of the drug. Furthermore, although Venkatraman taught hydrophobic drugs encapsulated within the phospholipids of liposomes, Venkatraman did not teach tacrolimus. 
Hofland taught sustained release [0046] ophthalmic liposome compositions useful for treating ocular diseases [title, abstract, 0044]. Said compositions comprised therapeutic agents encapsulated in, or associated with, said liposomes [0009]. Therapeutic agents were not limited [0017], and were taught (e.g., diclofenac) at from about 0.01 percent weight to about 99.99 percent weight, variable to those skilled in the 
Since Venkatraman taught liposomal formulations for ocular drug delivery, it would have been prima facie obvious to one of ordinary skill in the art to include within Venkatraman, the therapeutic agent at amounts of 0.01-99.99 %. An ordinarily skilled artisan would have been motivated to treat an ocular disorder, as taught by Hofland [Hofland; 0017, 0021]. An ordinarily skilled artisan would have been motivated to include therapeutic agents within Venkatraman at 0.01-99.99 % as taught by Hofland, because at the said amounts, therapeutic agents are effective in treating ocular ophthalmic disorders, as taught by Hofland [Hofland, 0044].
Since Venkatraman taught sustained release liposomal formulations comprising mixtures of saturated and unsaturated lipids, it would have been prima facie obvious to one of ordinary skill in the art to include, within Venkatraman, the said lipids at 10-100 %. An ordinarily skilled artisan would have been motivated to form sustained release liposomal formulations, as taught by Hofland [0010; claims 3-4]. An ordinarily skilled artisan would have been motivated to include the lipids at 10-100 %, because at the said amounts, the mixture of lipids formed sustained release liposomes, as taught by Hofland [0010, 0046; claims 3-4].
Although both Venkatraman and Hofland taught treating ocular disorders, the combined teaching of the prior art did not specifically teach tacrolimus as an active agent.

Since Venkatraman and Hofland taught the treatment of ocular disorders including, but not limited to, uveitis, it would have been prima facie to one of ordinary skill in the art to include, within the combined teachings of Venkatraman and Hofland, tacrolimus. An ordinarily skilled artisan would have been motivated to treat uveitis, as taught by Oku [Oku, 0052]. 
Generally, it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. In the instant case, it is prima facie obvious to combine the actives of Venkatraman (e.g., latanoprost) and Hofland (e.g., diclofenac) with the active of Oku (e.g., tacrolimus), in order to form a composition with active agents useful for the treatment of uveitis, as taught by Venkatraman [0074], Hofland [0044; claims 34 and 49] and Oku [0052]. 
The instant claim 11 recites that the hydrophobic drug and the plurality of saturated and unsaturated lipids have a weight ratio of up to 0.2. The instant claim further recites at least one unsaturated lipid as a major component of the lipid bilayer, where the saturated lipids are a minor component, and where the unsaturated lipids constitute more than 50 wt. percentage of the bilayer.

Venkatraman, in view of Hofland and Oku, reads on claims 11 and 16.
Claim 12 is rendered prima facie obvious because Venkatraman taught [0079] a 1mL volume solution of the active agent added to the lipid solvent. Venkatraman did not teach tacrolimus, as previously discussed; however, Oku taught 0.05-500 mg tacrolimus [0083]. The motivation for the skilled artisan to combine Oku with Venkatraman was previously discussed.
Claim 12 recites a drug loading of up to 1 mg/mL. The combined teachings of Venkatraman and Oku taught 1mL volume solutions of active agents, dosed at 0.05-500 mg. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 17-19 are rendered prima facie obvious because Venkatraman disclosed that the average size of the liposomes, as well as the size distribution (polydispersity index) was continuously monitored following preparation, on storage (4 º C and 25 º C), and after drug release (37 º C) [0082 and 0121]. The liposomal formulation had a polydispersity index of less than or equal to 0.25 [0062]. The liposomes had a mean diameter of less than 1 µm [0060]. At Table 1, Venkatraman exemplified a formulation having an average size of 86.6 nm before storing at 4 º C, and 89.98 nm after 2 months storage at 4 º C [Table 1].

Claim 18 recites an average size of 90-120 nm after storing at 4 º C. 
Claim 19 recites a polydispersity index of less than 0.3 before and after storage at an average size of 80-150 nm before storing at 4 º C. 
Venkatraman disclosed that the average size of the liposomes, as well as the size distribution (polydispersity index) was continuously monitored following preparation, on storage (4 º C and 25 º C), and after drug release (37 º C) [0082 and 0121]. The liposomal formulation had a polydispersity index of less than or equal to 0.25 [0062]. The liposomes had a mean diameter of less than 1 µm [0060]. At Table 1, Venkatraman exemplified a formulation having an average size of 86.6 nm before storing at 4 º C, and 89.98 nm after 2 months storage at 4 º C [Table 1]. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Applicants argued that the cited art does not teach or suggest a plurality of unsaturated and saturated lipids comprising at least one unsaturated lipid as a major component (50 % or more) of the lipid bilayer.
The Examiner disagrees. Venkatraman, Hofland and Oku each taught lipid bilayers comprised of mixtures of saturated and unsaturated lipids (discussed above in the rejection of the claims). Hofland taught the mixture of lipids at 10.0 to 100.0 wt. of the liposome, which overlaps the claimed 50 % or more unsaturated lipid and the claimed 

Applicant argued that Hofland does not teach that the amount of lipids disclosed relates to a teaching of a plurality of saturated and unsaturated lipids, as claimed.
The Examiner disagrees. Hofland taught mixtures of saturated (e.g., DPPC, DSPC) and unsaturated (e.g., DOPC, soyPC) lipids [0010; claims 3-4]. Furthermore, the primary reference (Venkatraman) taught mixtures of saturated (e.g., DPPC, DSPC, DMPC, DPPC, sphingolipids) and unsaturated (e.g., DOPC, eggPC) lipids [claim 2; 0044-0045, 0049].

Applicant argued that Hofland taught a myriad of lipids. 
The Examiner responds that Hofland's disclosure of a multitude of combinations does not necessarily render any particular formulation less obvious.  

Applicant argued that Hofland is not concerned with liposomes that sustain release of a hydrophobic drug for at least two weeks.
The Examiner responds that Hofland was not relied upon to teach release for at least two weeks, as the primary reference taught the said limitation.

Applicant argued that Oku did not teach the combination of the claimed features of the instant invention.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); & MPEP 2145(IV)]. In the instant case, the combined teachings of Venkatraman, Hofland and Oku read on the independent (liposomes comprising tacrolimus and a mixture of saturated and unsaturated lipids, where the unsaturated lipid was the major component of the bilayer) and dependent claims, as previously discussed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (US 2013/0216606 A1), in view of Hofland et al (US 2004/0224010 A1), further in view of Oku et al (US 2009/0317455 A1), further in view of Wong et al (US 2006/0110441 A1).
The 35 U.S.C. 103 rejection over Venkatraman, Hofland and Oku was previously discussed.
Although Venkatraman generally taught unsaturated lipids, as discussed, Venkatraman was not specific POPC, as recited in claim 32.
Wong taught liposomes loaded with hydrophobic drugs, and prepared with the unsaturated lipid POPC [0065].
Since Venkatraman generally taught liposomes loaded with hydrophobic drugs and prepared with unsaturated lipids, it would have been prima facie obvious to one of ordinary skill in the art to substitute Venkatraman’s unsaturated lipids with Wong’s POPC. prima facie obvious to select POPC for incorporation into a liposome, based on its recognized suitability for its intended use as a liposome forming lipid [Wong, 0065]. See MPEP 2144.07.  Furthermore, it is prima facie obvious to substitute one known element for another when the two materials (DOPC, eggPC of Venkatraman; POPC of Wong) are known to be equivalents (unsaturated lipids). See MPEP 2143(B).

Response to Arguments
The 35 U.S.C. 103 rejection over Wong is newly applied, and has not been traversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612